Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-4 and 7-20 are pending. Claims 19 and 20 are withdrawn. Claims 1-4 and 7-18 are presented for examination.

Response to Arguments
Applicant’s arguments, see amendment, filed 6/16/2022, with respect to the prior art rejections have been fully considered and are persuasive.  The rejections of record have been withdrawn. In particular, as argued by applicant the prior art requires processing at a temperature of higher than 300 °C and there would be no motivation to exclude the use of a thermosetting adhesive. Therefore, claims 1-4 and 7-18 are allowable over the prior art of record.

Allowable Subject Matter
Claims 1-4 and 7-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is McCarthy, Bridges and Shenzhen. However, as convincingly argued by applicants the prior art fails to teach or suggest the manufacturing method as claimed. In particular, the prior art fails to teach or suggest the first and second prepreg prepared at a process temperature not higher than 300 °C and it would not have been obvious to modify McCarthy by excluding an adhesive composition. Therefore, claim 1 is allowed. Claims 2-4 and 7-18 depend from claim 1 and are allowable for the same reasons.

Quayle Action
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 19 and 20 directed to an invention non-elected with traverse in the reply filed on 12/25/2019. Applicant is given TWO MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
	Claims 1-4 and 7-20 are pending.
	Claims 19 and 20 are withdrawn.
	Claims 1-4 and 7-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
August 19, 2022Primary Examiner, Art Unit 1717